Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

    PNG
    media_image1.png
    55
    638
    media_image1.png
    Greyscale

Applicant’s election of Group I in the reply filed on 7/10/2022  is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 17, 18, 24, 28-31 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Applicant provided Document Titled  CBD Medic...(herein after D1), Document Titled  !:! Dragon (herein after D2), Document Titled “Ultra Strength Bengay” (herein after D3), Stinchcomb WO 2010126501 (herein after D5), and Pagliaro US 20140018750 (herein after D5). All these references are in the file-wrapper and therefore not provided.  
Document DI discloses a cream for relieving muscle and joint pain associated with backache, arthritis, strains, bruises and sprains. Said cream comprises I 0% camphor and I 0% menthol, as well as hemp extract and magnesium oxide. The cream also comprises other ingredients such as purified water, natural oils etc. Said cream should be applied on the skin up to 3 or 4 times a day (whole document). Although the hemp extract and the magnesium oxide are categorized as "inactive ingredients",
they are present in the formulation and, hence, their therapeutic effect is an integral part of their overall effect and is therefore inherent.  Document DI discloses all the components and at the same amounts as claimed in claim I and some of the dependent claims, for the same intended therapeutic purpose and some of the dependent claims of the present application.
Document D2 discloses a cannabinoid-based ointment (balm) comprising THC (175 mg), CBD (175 mg), menthol, camphor and mint oil. Said ointment provides a cooling and numbing effect and prevents pain signals coming from deep tissue (whole document).
Document D3 discloses Bengay® cream for the treatment of muscle and joint pain associated with backache, arthritis, strains, bruises and sprains. Said cream comprises 4% camphor, 10% menthol and 30% methyl salicylate, acting as topical analgesics, and additional excipients (whole document).
Document D4 discloses topical compositions of cannabinoids for treating sprains and strains associated with traumatic injury and for conditions such as arthritis (abstract,
paragraph [0023]). The cannabinoid can be selected from the group consisting of different cannabinoids, including THC, cannabinol etc., wherein the preferable cannabinoid is cannabidiol (CBD). The total amount of CBD in the composition is 0.1 %-95% (paragraphs [0009], [0017]). Although the preferred dosage form is gel, the topical
compositions may as well be in the form of ointments, creams, lotions, sprays, etc. (paragraph [0066]). Document D4 further mentions that the compositions can be prepared at a pH suitable for administration to a mammal (3-10), a viscosity of 1,000-100,000 cps, and may contain alcohols, such as ethyl alcohol, in various concentrations (paragraphs [0049], [0061 ]-[0062]).

Document D5 discloses pharmaceutical compositions for applying magnesium to relieve
muscle cramping and muscle injuries (paragraphs [0002], [0005]). The exemplified
pharmaceutical compositions are transdermal patches containing 8% magnesium sulfate, however it is also mentioned that the same compositions may be applied directly on the skin of the patient over the affected muscle, via a gel, ointment, lotion, cream or spray (paragraph [0028]). In addition, document D5 teaches that concentrations of less than 8% magnesium, such as 4%-8% magnesium, can be suitable as well (paragraph [0030]).

Pain relief products for topical application (in the form of ointments, creams, sprays, lotions etc.) comprising different combinations of cannabinoids, menthol, camphor and methyl salicylate are known from documents Dl-D5, some of them being available on the market. Since most lotions are emulsions, it would be obvious for a skilled person to include emulsions in the scope of dosage forms suitable for the compositions.
The addition of magnesium salts to said products, as well as using magnesium salts in topical compositions for the treatment of muscle pain relief, are learned from documents D 1 and D5.
Although D 1 and D5 do not disclose the use of magnesium chloride salt or a hydrate thereof as the magnesium ion in the compositions, other magnesium salts are known for the same therapeutic purpose, and magnesium chloride being one of the most common magnesium salts.
Therefore, the use thereof would be obvious for a skilled person. In addition, no advantage of magnesium chloride over other magnesium salts has been demonstrated in the present application. Topical cannabinoid or hemp compositions, especially CBD-containing compositions, for the treatment of muscle pain and arthritis are also learned from document Dl-D2 and D4. 

In addition, selection of an optimal concentration of an active ingredient is a routine task for a skilled person in the art of pharmaceutical preparations and is evaluated by trial and error experiments. These claims relate to different physicochemical characteristics of the compositions. As mentioned above, topical compositions for pain relief in the form of creams or sprays are known from documents Dl-D5. In addition, topical compositions having a viscosity of 1,000-100,000 cps are learned from document D4. Although none of the cited documents mentions the specific viscosity of the preparations or the use of roll-ons, the use of said standard features would be obvious for a skilled person in the art of topical preparations, especially since said application also uses such standard features that are not uniquely adapted for the claimed compositions. The viscosity values claimed in claims 29-30 are typical of the dosage forms they correspond to.

The critical limitations of the claims as to the ingredients and excipients are found throughout the cited references as well known in the art used for the intended purpose.  Routine optimization of these with respect to amount and ratios are within the purview of one of skill in the art.  If the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such specific concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Therefore there is nothing unobvious in the claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625